UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7213


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD A. SANTIAGO, a/k/a Rick,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00515-HEH-1)


Submitted:   November 20, 2012            Decided:   November 27, 2012


Before TRAXLER,   Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Santiago, Appellant Pro Se.             Angela Mastandrea-
Miller, Assistant United States Attorney,         Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard A. Santiago appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Santiago, No. 3:06–cr–00515–

HEH–1 (E.D. Va. July 5, 2012).    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                        AFFIRMED